This appeal is prosecuted from a conviction had in the county court of Caddo County on the 30th day of March, 1912, in which plaintiff was found guilty of the offense of having possession of intoxicating liquors with the intention of violating provisions of the prohibitory law, and his punishment assessed at confinement in the county jail for thirty days and a fine of fifty dollars. From a careful examination of the record our conclusion is the evidence is sufficient to support the verdict of the jury. And we find no error committed on the trial of the cause. The judgment of the county court is therefore affirmed.